Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1-7, 9-11, 13 and 18 & withdrawn claims 14-17 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1-7, 9-11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Boivin, Quiclet-Sire and Nagendrappa, is maintained for reasons of record.  
Applicant’s general remark 

    PNG
    media_image1.png
    135
    626
    media_image1.png
    Greyscale

overlooks the details of at least three office actions on the merits.  For example, office action filed 9/10/2020 contains the terms ‘thermolysis, heating and making’ multiple times.  One of skill in the art at once would recognize these terms as having the steps. 
The focus of Applicants arguments is that cited prior does not teach
	1. thermolysis without solvent
	2. starting material and intermediate in the instant process 
3. the absence of H in the Bovin intermediates (6 and 7), as present in instant II 
4. because of particulars of the above item, in the context of yield consideration one of skill in the art would not look for Quiclet teaching (which does teach the ‘H’ as in Quiclet scheme 3). 
Comparison of instant and prior art processes: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

3 obviousness.  The cited references where within the purview of one of skill in the art.  Every one of the above-items 1-4 were explicitly discussed in the previous office actions (plural). Applicant’s argument, with respect to instant ‘solvent free’ condition is novel because the cited Nagendrappa reference, has nothing to do with thiolactone formation is emblematic of the logics underlying Applicant’s arguments.  Nagendrappa reference was invoked for the general knowledge of benefits (listed on page 7 of previous actions) in ‘solvent-free’ processes.  Arguments with respect to alleged better yield and absence of formation of side-products (such as compound 10 of Boivin) are considered.  Such limitations are not found in the claims.  Further although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As noted earlier, thiolactones are well-known class of compounds and the product by process claim 4 is drawn many obvious variants of previously known thiolactones. 
It would have been obvious to one of ordinary skill in the art to modify otherwise known processes to obtain known products using analogous reagents and alternate order of conditions in lieu of another as the results would not have been unexpected.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
The starting material, process parameters and final product overlap with the prior arts disclosure.  This overlap is sufficient to render the process obvious, as it is not necessary for the art to be identical to the claimed process in every detail, but only close enough to the claimed process to lead one of skill thereto.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Previously presented rejection of claims 1-7, 9-11, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16477424 (reference application) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the starting materials, reaction steps and products of the claimed processes in the conflicting claims are drawn to overlapping subject matter.  
Amendments and applicants argue that the instant claims are amended.  However, Applicant is silent with regards to how the instant amendment overcome the overlap in particular in the context of the what are known in the art (see rejections under 35 USC § 103).  Applicant states 
    PNG
    media_image3.png
    48
    604
    media_image3.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 9-11, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained. 
Applicant’s argument, that the instant amendments clarifies the issues raised is not persuasive.  
The ‘monoadduct’ is an intermediate, not a reagent, as per the instant amendment. 
The instant amendment also includes the indefinite term ‘sufficient to decompose’.  In addition the claim amendment ‘comprises at least’ raises new issues: The recitation, optionally, of terms (such as the ‘sufficient to decompose’) for intended outcome with generic terms to such an extent that, in the context of the open-ended comprising language, renders the scope of the claim 1 indefinite.  “Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" 
As noted earlier, base claim recites contains long recitation of limitations of the starting materials and products.  This contrasts the limitations of the claims such as thermolysis without solvent argued by the Applicant in the context of prior art rejections, as being criticalities of the claimed process.  The claims are drawn to compounds defined in confusing manner (see definitions for A1 and A2) with large number of possibilities, many selection within claims, excluding structurally similar groups render examination of the claims thorny.  The massive number of alternate distinct species may be indefinite under 112-2 if one cannot determine the metes and bounds of the claim due to inability to envision all of the members of the compounds. Further the claim limitations are prolix in nature. According to MPEP guidelines regarding such situations (2173.05(M) PROLIX [R-08.2012]): Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NIZAL S CHANDRAKUMAR/           Primary Examiner, Art Unit 1625